Case 1:18-cv-01444-PLM-RSK ECF No. 53-1, PageID.208 Filed 03/10/20 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION



DAVID FRAKER,

           Plaintiff,                                  Case No.: 1:18-cv-01444
v.                                                     HON. PAUL L. MALONEY

CITY OF GRAND RAPIDS,
a Michigan Municipal Corporation,

      Defendant.
_____________________________________________________________________________/


                                             EXHIBIT LIST

     1.        Tree Trimmer I job description
     2.        Affidavit of Floyd Calendar
     3.        Affidavit of Dan Coy
     4.        Deposition of David Fraker
     5.        Affidavit of Craig Coulson
     6.        Affidavit of Mary Karsis(formerly Dickerson)
     7.        GREIU Collective Bargaining Agreement
     8.        Civil Service Rules
     9.        Affidavit of Ken Deering
     10.       EEOC charge
     11.       Affidavit of Joe Sulak
     12.       Arborist job description
     13.       Fraker-Patterson email string
     14.       Affidavit of Desiree Foster
     15.       Dr. Failla Review of Records
     16.       Environmental Resources Technician Description
     17.       Excerpts from Plaintiff’s Answers to Defendant’s First Set of Discovery Requests
Case 1:18-cv-01444-PLM-RSK ECF No. 53-1, PageID.209 Filed 03/10/20 Page 2 of 2
